I dissent from the decision upon the ground that it is a retroactive application of the zoning ordinance. Its own terms seem to make its application prospective only. But whether so or not, a retroactive application could not be constitutionally made. Darlington v. Board of Councilmen of the City of Frankfort, 282 Ky. 778, 140 S.W.2d 392, 393. The apartment was occupied as a residence for many years by domestic servants and later by a colored man, who was employed off the premises, and his wife, who was the personal attendant of the owner and occupant of the main residence, an invalid, and continued that occupancy for a year after his death. The owner seeks only a permit to improve the interior of the apartment that it may be rented by white people. There would be no real or substantial difference in the use of the property.
Judge Thomas and Judge Latimer join in this dissent. *Page 683